Citation Nr: 1806991	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether termination of the Veteran's nonservice-connected pension benetifs effective February 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran's certificates of discharge (DD Forms 214) reflect that he served on active duty from November 1973 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, this matter was last before the Board at which time it as remanded for further development.  


FINDINGS OF FACT

Since February 1, 2011, the appellant's countable income exceeds the applicable maximum annual pension rates.


CONCLUSION OF LAW

The income requirements for entitlement to pension benefits are not met, and the termination of the Veteran's nonservice-connected pension benefits effective February 1, 2011, was proper.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in numerous letters.  38 U.S.C.§§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including income information.  VA has requested information on medical expenses and marital support payments on several occasions, but the Veteran has provided only vague information in response.

These claims were remanded in May 2016 to attempt to obtain pertinent evidence in support of the claim.  The Board remanded the matter to obtain up-to-date income and medical expense information.  The Veteran was asked to provide this information and given the applicable VA forms to do so.  The Veteran returned blank forms and identified some medical expenses.  There has been compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.§§ 1521, 1522.

Under the law, the maximum annual rate of improved (non-service-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12- month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.
The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income. "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272. 
 
The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published.  38 C.F.R. § 3.23(a).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Where the claimant's actual income did not permit payment, or payment was made at a lower rate, for a given 12- month annualization period, pension or dependency and indemnity compensation may be awarded or increased, effective the beginning of the next 12- month annualization period, if satisfactory evidence is received within that period.  38 C.F.R. § 3.660(b)(2).

Discontinuance of dependency and indemnity compensation (DIC) or improved pension shall be effective the first day of the 12- month annualization period for which income (and net worth in an improved pension case) was to be reported or the effective date of the award, whichever is the later date.  38 C.F.R. § 3.661(b)(2)(1).

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  The applicable maximum annual rates of pension benefits are the following: effective December 1, 2014 (the rates did not change effective December 1, 2015), $16,851 for a veteran with one dependent and $12,868 for a veteran without spouse or child; effective December 1, 2013, $16,569 for a veteran with one dependent and $12,652 for a veteran without spouse or child; effective December 1, 2012, $16,324 for a veteran with one dependent and $12,465 for a veteran without spouse or child; effective December 1, 2011, $16,051 for a veteran with one dependent and $12,256 for a veteran without spouse or child; and effective December 1, 2009, $15,493 for a veteran with one dependent and $11,830 for a veteran without spouse or child.  See www.benefits.va.gov/pension/current_rates_veteran_pen.asp.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that the Veteran separated from his spouse as of June 1, 2013.  The Board must address whether, if at all, the Veteran provided her support since the separation.  If the Veteran provided for her support since then, the Veteran's estranged spouse's income is countable income, and the MAPR for a Veteran with a dependent spouse applies.  

Here, the Board does not find that the Veteran provided support to his estranged spouse.  The Board acknowledges that the Veteran asserts that he had contributed $4,492.00 to his spouse from December 2012 through November 2013.  However, the Veteran has offered no proof of any payment to his spouse, and on numerous other occasions has indicated that he has not provided support.  The Board remanded the matter for clarification, and the Veteran returned blank forms.  Under these circumstances, from June 1, 2013, the Board will not consider his spouse's income or the MAPRs applicable to a dependent spouse  

A review of the record makes clear that since February 1, 2011, the Veteran's sole sources of income comprise Social Security Administration (SSA) payments, including for his spouse prior to June 1, 2013.  VA has obtained verification of the payment and receipt of SSA benefits.  The amount of income during the applicable annualization periods is not in dispute.  

As noted above, unreimbursed medical expenses in excess of five percent of the applicable MAPR may be deducted from income.  The Veteran has provided little evidence of any such expenses.  He submitted a few medical receipts showing payment of about $240.00 in unreimbursed medical expenses in the annualization period beginning December 1, 2015.  He also identified $495.00 in unreimbursed medical expenses in a personal statement for the year 2016.  A receipt documents a payment of $26.29 in 2012 for medical care.  Otherwise, there is little information, and with the given evidence of record, at no point have unreimbursed medical expenses approached five percent of any applicable MAPR.  Thus, the Board will not consider any deduction of these expenses.  

The termination of nonservice-connected pension benefits effective February 1, 2011, was proper.  From this date through May 31, 2013, the MAPR for a Veteran with a dependent spouse applies, and from June 1, 2013, the MAPR for a Veteran with no dependents applies.  The Veteran's sole source of income during the applicable periods consists of SSA payments.  All of this income is countable.  During the first annualization period beginning December 1, 2010, the Veteran had countable income of $18,404.00.  Thereafter, the Veteran received increases in his SSA income and the applicable MAPRs were adjusted upward.  Thus, at no time has income been less than the applicable MAPR during the relevant annualization periods.  See www.benefits.va.gov/pension/current_rates_veteran_pen.asp.  Accordingly, the appeal is denied.  Gilbert, supra.


	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of nonservice-connected pension benefits effective February 1, 2011, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


